Name: Council Regulation (EC) No 301/2002 of 21 January 2002 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004
 Type: Regulation
 Subject Matter: Africa;  European construction;  international affairs;  fisheries
 Date Published: nan

 Avis juridique important|32002R0301Council Regulation (EC) No 301/2002 of 21 January 2002 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004 Official Journal L 047 , 19/02/2002 P. 0002 - 0003Council Regulation (EC) No 301/2002of 21 January 2002on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Under the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde(3), the two Parties have conducted negotiations to determine the amendments or additions to be made to the Agreement.(2) As a result of these negotiations, a new Protocol setting out the fishing opportunities and financial contribution provided for in the said Agreement for the period from 1 July 2001 to 30 June 2004 was initialled on 7 June 2001.(3) It is in the Community's interest to approve the said Protocol.(4) The method for allocating the fishing opportunities among the Member States should be defined,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(4).Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the person empowered to sign the Protocol in order to bind the Community.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ C 332 E, 27.11.2001, p. 260.(2) Opinion delivered on 11 December 2001 (not yet published in the Official Journal).(3) OJ L 212, 9.8.1990, p. 3.(4) See page 25 of this Official Journal.